DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
Status of Claims
3.	Claim 1-5 and 8-17 are currently pending. Claims 1, 10, 11, and 16 are amended. Claims 6 and 7 are cancelled. No new subject matter is added.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harpham et al. (US 20170304511 A1).
Regarding claim 1, Harpham teaches a collection system (see Figures 1a-1b) for collecting outflow from a hysteroscopic surgical procedure (the system of Harpham is capable of collecting fluid in a surgical procedure, see Paragraph [0070]), a fluid collection system (100) having a plurality of canister assemblies (101), see Figure 1-3), the collection system (100) comprising: 
a plurality of collection vessels (canister assemblies (101), see Figure 1b), each collection vessel of the plurality of collection vessels including a flexible body defining an internal volume (flexible liner (113)), the flexible body transitionable between a collapsed configuration and an expanded configuration (flexible liners are frequently secured to the lid in an expanded state or in a compacted or collapsed state and may expand to fit inside the canister walls, see Paragraph [0003]); 
a plurality of connection tubings, each connection tubing coupling adjacent collection vessels of the plurality of collection vessels (the tandem port (106) may typically be used for connecting multiple canister assemblies in series via multiple tubing respectively, see Paragraph [0004] and [0072]); 
an outflow tubing coupled to at least one of the collection vessels of the plurality of collection vessels (one or more patient or instrument ports or connections for connecting to a fluid source such as a patient fluid suction instrument or drainage tube may also be used for draining either the container body or a liner attached to the lid via a tube, see Paragraph [0007] and [0072]);  
a plurality of retention canisters (canister body (112)), each retention feature canister of the plurality of retention canisters including a rigid body (such canisters may include a flexible, semi-rigid or rigid liner for isolating fluid from the canister walls, see Paragraph [0002]), wherein each collection vessel of the plurality of collection vessels (101) is configured to engage a corresponding retention canister of the plurality of retention canisters (engaging rigid canister bodies (112)) such that each rigid body at least partially receives one of the flexible bodies (receiving flexible liners (113)) (see Figure 1b); and 
a vacuum tubing coupled to at least one of the rigid bodies (passageway (204) coupled to rigid body (112), see Figure 2, the passageway (204) being on a mounting portion (109) mounted on an outside of the rigid body) in fluid communication with an interior volume of the at least one rigid body externally of and sealed off relative to the corresponding collection vessel (primary vacuum passageway (204) branches out to interstitial vacuum passageway (202) for communicating suction from a vacuum source to the interstitial space (200) between the liner (113) and the canister (112), see Paragraph [0076]) (the manifold may include one or more valves for controlling the amount of suction supplied to, or an on/off state of, the one or more of the auxiliary vacuum source connections individually, see Paragraph [0010]), the vacuum tubing adapted to connect to a vacuum source to establish vacuum within the interior volume of the at least one rigid body externally of and sealed off relative to the corresponding collection vessel (Paragraph [0076]) (the auxiliary vacuum suction connections can have valves to provide suction individually to the interstitial space or to the interior of the liner, see Paragraph [0010]-[0011]). 
Regarding claim 2, Harpham further teaches wherein each connection tubing permanently couples the adjacent collection vessels (the tubing connections between the canisters can be rigid or at least semi rigid tandem connectors, see Paragraph [0017]).
Regarding claim 3, Harpham further teaches wherein each collection vessel of the plurality of collection vessels (101) further includes a top plate (lid (111)) disposed at an upper end of the flexible body (see Figure 1b).
Regarding claim 4, Harpham further teaches wherein each top plate (111) includes at least one engagement finger (handle or holder (102)) configured to engage the rigid body of the corresponding retention canister of the plurality of retention canisters (handle (102) of lid (111) engages with rigid body (112), see Figure 2).
Regarding claim 9, Harpham further teaches wherein the plurality of retention canisters are reusable for multiple uses (canisters (11) may be removed and discarded or periodically sanitized and reused, see last line of Paragraph [0003]).
7.	Claims 10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shener (US 20060047185 A1), hereinafter referred to as “Shener”.
Regarding claim 10, Shener teaches a surgical system (tissue resecting system (10)), comprising a plurality of surgical components (hysteroscope (100) and surgical drape (22), see Figure 1); a collection vessel (gravity container (40)); an outflow tubing (outflow line (32)) including a first end (where the outflow line is connected to gravity container (40), see below) and a plurality of second ends (where the outflow line (32) is connected to hysteroscope (100) and drape (20), see below), the outflow tubing including a base tubing defining the first end of the outflow tubing (see below) and a plurality of tubing branches extending from the base tubing (see below), each tubing branch of the plurality of tubing branches defining a second end of the plurality of second end of the outflow tubing (see below), wherein the base tubing is configured to connect to the collection vessel at the first end of the outflow tubing (base portion is connected to container (40), see below) and wherein each tubing branch of the plurality of tubing branches is configured to connect to one of the surgical components of the plurality of surgical components at the corresponding second end of the plurality of second ends of the outflow tubing (the second ends of outflow tubing (32) are connected to the hysteroscope (100) and surgical drape (22), see below); and a flow restrictor (outflow valve (105)) disposed within at least one of the tubing branches of the plurality of tubing branches between the base tubing and the corresponding second end of the plurality of second ends of the outflow tubing (the outflow valve (105) would be partially disposed within the outflow tubing (32) to operate, see Figure 1). 
Regarding claim 12, Shener further teaches wherein the plurality of surgical components includes a surgical instrument (hysteroscope (100) and surgical drape (22), see Figure 1).
Regarding claim 13, Shener further teaches wherein the surgical instrument is a tissue resection instrument (hysteroscope (100), see Figure 1).
Regarding claim 14, Shener further teaches wherein the plurality of surgical components includes a surgical drape (surgical drape (22), see Figure 1).


    PNG
    media_image1.png
    537
    640
    media_image1.png
    Greyscale

Regarding claim 15, Shener further teaches wherein the plurality of surgical components includes a hysteroscope ((hysteroscope (100), see Figure 1).
Regarding claim 16, Shener further teaches a vacuum pump (vacuum source, not shown, see Paragraph [0044]); and a vacuum tubing (38) coupling the vacuum pump with the collection vessel to thereby establish suction through each branch of the plurality of branches of the outflow tubing (system (10) also includes a suction line (36) to vacuum containers (42) and by vacuum line (38) to a vacuum source (not shown) to regulate suction provided by the vacuum source through suction channel (204) of resector (200), see Paragraph [0044]).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harpham in view of Conk et al. (US 4870975 A), hereinafter referred to as “Conk”.
Regarding claim 5, Harpham teaches all of the limitations as discussed above in claim 3. However, Harpham does not explicitly disclose wherein each top plate includes a gasket configured to sealingly engage the rigid body of the corresponding retention canister of the plurality of retention canisters.
Conk teaches wherein each top plate includes a gasket (annular paper gasket (32)) configured to sealingly engage the rigid body of the corresponding retention canister of the plurality of retention canisters (provided to provide an airtight seal between collection bottle (11) and lid (12), see Col. 4 lines 26-28).
Harpham and Conk are analogous art because both deal with fluid collection canister for the use in surgical procedures.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the top plate of Harpham and further include a gasket, as taught by Conk. Conk teaches a gasket provides air tight seal (see Col. 4 lines 26-28). It is commonly known to have an airtight seal within the canister to allow for proper negative pressure within the canister. Also, it would help reduce leaks and spills from within the canister.
12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harpham in view of Williams et al. (US 20130197471 A1), hereinafter referred to as “Williams”.
Regarding claim 8, Harpham teaches all of the limitations as discussed above in claim 1 and further teaches wherein the plurality of collection vessels (canisters assemblies (101) include liners (113) that can be disposed, see Paragraph [0003]). However, Harpham does not explicitly disclose wherein the connection tubes are disposable after a single use.
Williams teaches a fluid management unit (100) with tubing sets that may be disposable, see Paragraph [0162]).
Harpham and Williams are analogous art because both deal with fluid collection canister for the use in surgical procedures.
 It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the connection tubes of Harpham and further include wherein they are disposable, as taught by Williams. Williams teach disposable tubes help to comply with health standards associated with items contacting bodily fluids, for example), and may be provided sterile and ready for use (see Paragraph [0162]).
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shener.
Regarding claim 11, Shener teaches all of the limitations as discussed above in claim 10 and further teaches a flow restrictor (105) disposed between the base tubing (32) and the corresponding second end of the plurality of second ends of the outflow tubing (the outflow valve (105) would be partially disposed within the outflow tubing (32) to operate, see Figure 1). However, Shener does not explicitly disclose a flow restrictor disposed within each of the tubing branches of the plurality of tubing branches, each flow restrictor disposed between the base tubing and the corresponding second end of the plurality of second ends of the outflow tubing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the outflow valve (105) to have at least two of them partially within the outflow tube (32) since the claims to the said components read on the prior art expect with regard to the additional components would not have modified the operation of the device (collecting fluids from a plurality of surgical components). It has also been shown in Harpham that a single canister that may have two fluid paths that flow into the same connector and one of the fluid flow paths having a valve. The particular duplication of parts would be obvious matter of design choice to one skilled in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
14.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shener in view of Hsei et al. (US 6159160 A), hereinafter referred to as “Hsei”.
Regarding claim 17, Shener teaches all of the limitations as discussed above in claim 16 and further teaches a control console configured to control at least one surgical component of the plurality of surgical components (located on cart (15) is a fluid monitoring unit (18) of system (10) that tracks the amount of fluid collected in gravity container (40) and vacuum containers (42). However, Shener does not explicitly disclose the control console including the vacuum pump disposed in the control console.
Hsei teaches the control console including the vacuum pump disposed therein a pump assembly (104) can have a housing (120) comprising a first housing member (120a) and a second housing member (120b), a control button (122).
Shener and Hsei are analogous art because both deal with fluid collection canister for the use in collecting fluids.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the control console of Shener and replace it with the control console of Hsei. Hsei teaches the pump assembly can include a controller configured to monitor the duty cycle of the source of negative pressure. Duty cycle measurements can reflect a level of activity of the source of negative pressure (see Col. 10 lines 63-67).
Response to Arguments
15.	Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
16.	Specifically, Applicant argues in claim 1 that Harpham does not teach “a vacuum tubing coupled to at least one of the rigid bodies in fluid communication with an interior volume of the at least one rigid bodies externally of and sealed off relative to the corresponding collection vessel” and that the two vacuum passageways (202) and (107) are NOT sealed off relative to corresponding collection vessel (101).
In response to applicant’s argument, the examiner respectfully disagrees that Harpham fails to teach the vacuum tubing coupled to the interior volume of the canister is externally of and sealed off relative to the corresponding collection vessel. As disclosed in paragraph [0010]-[0013] of Harpham, “the auxiliary vacuum suction connections can have valves to provide suction individually to the interstitial space or to the interior of the liner”. Therefore Harpham discloses controlling the amount of suction supplied to each vacuum pathway by closing off the vacuum paths via a valve. Claim 1 and the subsequent claims would still be anticipated by Harpham. 
17.	Specifically, Applicant argues in claim 10 that flow restrictor (105) in Shener are not disposed within at least one of the tubing branches but rather is part of the hysteroscope and not between the base tubing and second end of the outflow tubing.
In response to applicant’s argument, the examiner respectfully disagrees that Shener fails to teach the flow restrictor being disposed within at least one of the tubing branches between the base tubing and second end of the outflow tubing. As mapped above, the outflow valve (105) would still be disposed between the base tubing (the end that connects to container (40)) and second end (the end that connects to hysteroscope (100)) since the outflow valve (105) would be at least partially disposed within the outflow tubing (32) to operate. The outflow tube (32) would surround the connector at the outflow valve (105), therefore the valve, being inside the connector, is also inside the tube. Claim 10 and the subsequent claims would still be anticipated by Shener. 
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roberts et al. (US 10596305 B2) teaches a collection vessel system that has a valve located between the vacuum tubing of the interstitial space of the canister and the interior of the collection bag.  Element (802) is a twistable mechanism to seal valve (801) (see last paragraph of Col. 11 and first paragraph of Col. 12).
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.R./ (12/14/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        


/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        15 December 2022